Case: 17-11063   Date Filed: 04/30/2018     Page: 1 of 4


                                                           [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                          No. 17-11063
                    ________________________

                D.C. Docket No. 2:13-cv-00624-VEH

ERNESTEEN JONES,

                                              Plaintiff - Appellant,

versus

NOVARTIS PHARMACEUTICALS COMPANY,
A corporation,


                                              Defendant,

NOVARTIS PHARMACEUTICALS CORPORATION,

                                              Defendant - Appellee.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Alabama
                    ________________________

                           (April 30, 2018)
                Case: 17-11063       Date Filed: 04/30/2018       Page: 2 of 4


Before WILSON, JORDAN, and HIGGINBOTHAM, * Circuit Judges.

PER CURIAM:

       Ernesteen Jones appeals the district court’s exclusion of testimony (either in

whole or in part) offered by her four experts, as well as the district court’s grant of

summary judgment in favor of Novartis Pharmaceuticals Corporation.                        After

careful review of the record, the parties’ briefs, and with the benefit of oral

argument, we find no reversible error and, accordingly, affirm.

       Ms. Jones offered the testimony of Dr. William Banks Hinshaw, who opined

that general causation was established between the medication Reclast and atypical

femur fractures. “General causation refers to the ‘general issue of whether a

substance has the potential to cause the plaintiff’s injury.’” Chapman v. Procter &

Gamble Distrib., LLC, 766 F.3d 1296, 1306 (11th Cir. 2014) (quoting Guinn v.

AstraZeneca Pharms. LP, 602 F.3d 1245, 1248 n.1 (11th Cir. 2010)).

       The district court determined that Dr. Hinshaw, although qualified,

employed unreliable methodologies in reaching that conclusion and excluded his

testimony in full. See Fed. R. Evid. 702(c) (requiring admissible expert testimony

to be “the product of reliable principles and methods”); Daubert v. Merrell Dow

Pharms., Inc., 509 U.S. 579, 592–93 (1993) (discussing factors in evaluating

reliability of a methodology). “[W]e must affirm [this conclusion] unless we at

*
 Honorable Patrick E. Higginbotham, United States Circuit Judge for the Fifth Circuit, sitting by
designation.
                                               2
              Case: 17-11063    Date Filed: 04/30/2018   Page: 3 of 4


least determine that the district court has made a clear error of judgment, or has

applied an incorrect legal standard.” McClain v. Metabolife Intern., Inc., 401 F.3d

1233, 1238 (11th Cir. 2005) (quotation marks omitted). Nothing in our review of

the record, including Dr. Hinshaw’s deposition testimony, expert reports, and

supporting exhibits, leads us to believe that the district court committed a “clear

error of judgment,” id., or that its decision was “manifestly erroneous,” Rink v.

Cheminova, Inc., 400 F.3d 1286, 1291 (11th Cir. 2005), so we affirm the district

court’s exclusion of Dr. Hinshaw’s general causation opinions.

      We agree with the district court that this case falls within McClain’s second

category and that, therefore, Ms. Jones was required to offer admissible testimony

on general causation. See McClain, 401 F.3d at 1239. She conceded as much at

oral argument, stating that she “need[s] Dr. Hinshaw.” Because the district court

did not abuse its discretion in excluding Dr. Hinshaw’s general causation opinions,

summary judgment in favor of Novartis was appropriate. See Chapman, 766 F.3d

at 1316 (noting that the plaintiff was “required to have Daubert-qualified, general

and specific-causation-expert testimony that would be admissible at trial to avoid

summary judgment”) (emphasis in original).

      Having concluded that summary judgment was appropriate due to the

exclusion of Dr. Hinshaw, we need not analyze whether the district court erred in

excluding or limiting the testimony of Ms. Jones’ remaining three experts.


                                         3
     Case: 17-11063   Date Filed: 04/30/2018   Page: 4 of 4


AFFIRMED.




                              4